            Case 5:20-cv-00774-FB Document 19 Filed 02/03/21 Page 1 of 1

                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

FUNDAMENTAL SPORTS                                  )
MANAGEMENT, LLC; RAHUL PATEL;                       )
GRANT GAINES; NICOLAS LaHOOD;                       )
and ROE-BRG INVESTMENTS, LLC,                       )
                                                    )
       Plaintiffs,                                  )
                                                    )
V.                                                  )       CIVIL ACTION NO. SA-20-CA-774-FB
                                                    )                  (LEAD CASE)
                                                    )
                                                    )          (Consolidated With SA-20-CA-775-FB)
                                                    )
MAYAR ZOKAEI,                                       )
                                                    )
       Defendant.                                   )

                                     ORDER TO SHOW CAUSE

       The Court considered the status of the above-styled and numbered cause. The Court issued a

Scheduling Order on November 20, 2020. (Docket no. 17). The Scheduling Order directs the parties

to file an alternative dispute resolution report in compliance with Local Rule CV-88 by December 18,

2020. The deadline has passed an no alternative dispute resolution report has been filed.

       IT IS THEREFORE ORDERED that plaintiffs shall confer with defendant and file an alternative

dispute resolution report in accordance with the Scheduling Order or show cause why this cause of

action should not be dismissed for lack of prosecution or for failure to comply with a Court Order

pursuant to Rule 41 of the Federal Rules of Civil Procedure. Plaintiffs shall file their response no later

than February 10, 2021. The parties are NOTIFIED that the failure to fully and timely respond to this

Order to Show Cause, or any future order of the Court, will result in the imposition of sanctions,

including the dismissal of this case and/or the striking of defensive pleadings.

       It is so ORDERED.

       SIGNED this 3rd day of February, 2021.


                                         _________________________________________________
                                         FRED BIERY
                                         UNITED STATES DISTRICT JUDGE
